DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “template” (claim 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, how does the “at least two shelf end brackets” and the “at least two shelf support braces” in claim 29 relate to the “shelf end bracket” (claim 16, line 2) and the “shelf support brace” (Claim 16, line 4) in claim 16? Is the “shelf end bracket” (claim 16, line 2) and the “shelf support brace” (Claim 16, line 4) in claim 16 a part of the “at least two shelf end brackets” and the “at least two shelf support braces” in claim 29 or separate? For this action only, the examiner interprets the “shelf end bracket” (claim 16, line 2) and the “shelf support brace” (Claim 16, line 4) in claim 16 to be a part of (one of) the “at least two shelf end brackets” and the “at least two shelf support braces” of claim 29. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19-22, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Newman 2019/0239647 in view of Mathews 2012/0111816 and McKee 4,870,907.

Regarding claims 16, 17, and 19, as best understood, Newman discloses a kit (Fig 11, #460) for a shelf system, comprising:
a shelf end bracket (Fig 11, #420A & #320 leftmost) comprising a shelf support surface (Fig 11, #320 leftmost), the shelf end bracket (Fig 11, #420A & #320 leftmost) configured to mount to a first support surface;
a shelf support brace (Fig 11, #420B & #320 middle) comprising another shelf support surface (Fig 11, #320 middle), the shelf support brace (Fig 11, #420B & #320 middle) configured to mount to a second support surface;

and a shelf (Fig 11, #150) (claim 17); 
wherein the shelf end bracket (Fig 11, #420A & #320 leftmost), the shelf support brace (Fig 11, #420B & #320 middle), the shelf (Fig 11, #150), and the adhesive material [0063] can be package together [0030] [0163];
wherein the one or both of the shelf end bracket (Fig 11, #420A & #320 leftmost) and the shelf support brace (Fig 11, #420B & #320 middle) include fastener openings (Fig 11, #238 & #314) for mounting the one or both of the shelf end bracket (Fig 11, #420A & #320 leftmost) and the shelf support brace (Fig 11, #420B & #320 middle) to the first and/or second support surface such that the length of the shelf support surface of the one or both of the shelf end bracket (Fig 11, #420A & #320 leftmost) and the shelf support brace (Fig 11, #420B & #320 middle) extends outward from the respective first and/or second support surface (claims 16 & 17).

Newman has been discussed above but does not explicitly teach a kit wherein the adhesive material is no greater in area than the support surface of one or both of the shelf end bracket and the shelf support brace and is sized to extend along a majority of a length of the shelf support surface of the one or both of the shelf end bracket and the shelf support brace; and comprising a container containing the shelf end bracket, the shelf support brace the adhesive material, and the shelf (claims 16 & 17); wherein the adhesive comprises a double-sided tape (claim 19).


Mathews a kit (Figs 1 & 2) comprising a container (Fig 2, #50) containing a shelf end bracket (Fig 1, #20 leftmost), a shelf support brace (Fig 1, #20 rightmost), a shelf (Fig 1, #14), and other components (Fig 1, #40 & #44) (claims 16 and 17).

McKee discloses a kit for a shelf system comprising a shelf (Figs 1 & 2, #16), shelf brackets (Fig 1, #17L & #17R) each comprising a shelf support surface (Fig 1, #18), and an adhesive material (Figs 1 & 2, #19) that is no greater in area than each support surface (Fig 1, #18) of the shelf brackets (Fig 1, #17L & #17R) and that is sized to extend along a majority of a length of the shelf support surface (Fig 1, #18) of the one or both of the shelf end brackets (Fig 1, #17L and/or #17R) (claim 16);  wherein the adhesive (Figs 1 & 2, #19) comprises a double-sided tape (col 2, lines 6-10) (claim 19) and a release liner (McKee, Figs 1 & 2, #20) (for claim 20 below).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store the shelf end bracket (Newman, Fig 11, #420A & #320 leftmost), the shelf support brace (Newman, Fig 11, #420B & #320 middle), the adhesive material (Newman, [0063]), and the shelf (Newman, Fig11, #150) of Newman within a shipping container (Mathews, Fig 2, #50) in order to ship the shelving system or kit (Newman, Fig 11) of Newman form one location to another. 



Regarding claim 20, modified Newman discloses the kit wherein the double-sided tape (McKee, Figs 1 & 2, #19) is adhered to the shelf support surface (Newman, Fig 11, #320 leftmost and/or #320 middle) of one or both the shelf end bracket (Newman, Fig 11, #420A & #320 leftmost) and the shelf support brace (Newman, Fig 11, #420B & #320 middle) within the container (Mathews, Fig 2, #50), the double-sided tape (McKee, Figs 1 & 2, #19) comprising a release liner (McKee, Figs 1 & 2, #20).

Regarding claim 21, modified Newman has been discussed above but does not explicitly teach wherein the double-sided tape is separate from the support surface of one or both the shelf end bracket and the shelf support brace inside the container, the double-sided tape comprising a release liner.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ship the kit of modified Newman with the double-sided tape (McKee, Figs 1 & 2, #19) being separate from the shelf support surface (Newman, Fig 11, #320 leftmost and/or #320 middle) of one or both the shelf end bracket (Newman, Fig 11, #420A & #320 leftmost) and the shelf support brace (Newman, Fig 11, #420B & #320 middle) inside the container (Mathews, Fig 2, #50) since it is well known in order to prevent the double-sided tape (McKee, Figs 1 & 2, #19) from becoming damaged or wet during shipping and prevent  double-sided tape (McKee, Figs 1 & 2, #19) from inadvertently falling off the shelf support surface(s) (Newman, Fig 11, #320 leftmost and/or #320 middle) of modified Newman during shipping. Further, it has been held that constructing a formerly integral structure (i.e. an adhesive attached to a shelf end bracket or shelf brace) in various elements involves only routine skill in the art.





Regarding claim 24, modified Newman discloses the kit wherein the adhesive material (McKee, Fig 1, #19) is configured to or capable of having a working time of greater than three minutes and less than five minutes.

Regarding claim 25, modified Newman discloses the kit further comprising fasteners (Newman, Fig 11, #130A & #130B) used to mount the shelf end bracket and the shelf support brace to the first and second support surfaces.

Regarding claim 28, modified Newman discloses kit wherein the adhesive material (McKee, Fig 1, #19) is configured to or capable of having a working time of less than five minutes.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman 2019/0239647; Mathews 2012/0111816; and McKee 4,870,907; and further in view of Birillo 4,793,267.



Modified Newman has been discussed above but does not explicitly teach wherein the shelf comprises at least one of a fibreboard, a hollow core board and a honeycomb board.

	Birillo discloses a shelf (#10) comprising at least one of a fibreboard, a hollow core board (col 3, lines 6-12) and a honeycomb board (#22) (col 3, lines 6-12).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the shelf (Newman, Fig 11, #150) of modified Newman form at least one of a hollow core board (Birillo, col 3, lines 6-12) and a honeycomb board (Birillo, #22) (Birillo, col 3, lines 6-12) in order reduce the weight of the shelf (Newman, Fig 11, #150) and increase the strength of the shelf without increasing the weight of the shelf (Newman, Fig 11, #150) (Birillo, col 3, lines 10-12). Further, the substitution of one known shelf material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman 2019/0239647; Mathews 2012/0111816; and McKee 4,870,907; and further in view of Sisto 2019/0053623.


Sisto teaches that it well known for a shelf system (Fig 1) to have a shelf (Fig 1, #110) attached to a shelf bracket (Fig 1, #200) with a double-sided adhesive tape (Fig 1, #500) [0039]; wherein preassembly the double-sided tape (Fig 1, #500) is separate from a surface of the shelf bracket (Fig 1, #200) (as shown in Fig 1), the double-sided tape (Fig 1, #500) comprising a release liner [0037] (claim 21).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ship the kit of modified Newman with the double-sided tape (McKee, Figs 1 & 2, #19) being separate from the shelf support surface (Newman, Fig 11, #320 leftmost and/or #320 middle) of one or both the shelf end bracket (Newman, Fig 11, #420A & #320 leftmost) and the shelf support brace (Newman, Fig 11, #420B & #320 middle) (using the teaching of Sisto as explained above) inside the container (Mathews, Fig 2, #50) since it is well known in order to prevent the double-sided tape (McKee, Figs 1 & 2, #19) from becoming damaged or wet during shipping and prevent double-sided tape (McKee, Figs 1 & 2, #19) from inadvertently falling off the shelf support surface(s) (Newman, Fig 11, #320 leftmost and/or #320 middle) of modified Newman during shipping. Further, it has been held that constructing a formerly integral structure (i.e. an adhesive attached to .


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman 2019/0239647; Mathews 2012/0111816; and McKee 4,870,907; and further in view of Daniels 2019/0374030.

Regarding claim 23, modified Newman has been discussed above but does not explicitly teach wherein the shelf end bracket and the shelf support brace comprise non-circular fastener openings.
Daniels teaches that it is old and well known in the art for a wall mount assembly to comprises non-circular fastener openings (Fig 3, #48) configured to receive fasteners (Fig 3, #38 and #39). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the circular fastener openings (Newman, Fig 11, #238 & #314) of Newman with non-circular openings (Daniels, Fig 3, #48)   because the substitution of one known fastener opening shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

s 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman 2019/0239647; Mathews 2012/0111816; and McKee 4,870,907; and further in view of Beuses 9,743,762. 

Regarding claim 26, modified Newman has been discussed above but does not explicitly teach the kit further comprising a template configured to identify drilling locations for the fasteners.
Beuses teaches that it is old and well known in the art for a template to be configured to identify drilling locations for fasteners (col 11, lines 8-16) of a shelf system (Fig 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the kit of modified Newman to comprise  a template (Beuses, col 11, liens 8-16) in order to increase the ease in installing the shelf system of modified Newman. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman 2019/0239647; Mathews 2012/0111816; and McKee 4,870,907; and Beuses 9,743,762; and further in view of Bohannan 4,407,476. 

Regarding claim 27, modified Newman has been discussed above but does not explicitly teach wherein the shelf end bracket and shelf support brace are configured to mount to different first and second support surfaces that are orthogonal to each other.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shelf end bracket (Newman, Fig 11, #420A & #320 leftmost) so that it is configured to be mounted to a first support surface that is orthogonal to a second support surface that the shelf support brace (Newman, Fig 11, #420B & #320 middle) is configured to be mount to as taught by Bohannan in order to securely attach the shelf system of modified Newman within a corner area. Further, the substitution of one known mounting means for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman 2019/0239647; Mathews 2012/0111816; and McKee 4,870,907; and further in view of Stitchick 2005/0109901.

Regarding claim 29, as best understood, modified Newman discloses the kit further comprising at least two shelf end brackets (Fig 11, #420A & #320 leftmost) & (Fig 11, #420C & #320 rightmost),  wherein the at least two shelf end brackets (Fig 11, 

Regarding claim 29, modified Newman has been discussed above but does not explicitly teach the kit further comprising at least two shelf support braces, wherein the at least two shelf support braces each comprise shelf support surfaces.

Stitchick discloses a kit comprising at least two shelf end brackets (annotated Fig 2 below) and at least two shelf support braces (annotated Fig 2 below), wherein the at least two shelf end brackets (annotated Fig 2 below) and at least two shelf support braces (annotated Fig 2 below) each comprise shelf support surfaces (top surfaces).

    PNG
    media_image1.png
    856
    1241
    media_image1.png
    Greyscale




Regarding claim 30, as best understood, modified Newman discloses the kit further comprising adhesive material (Newman, [0063]) that is no greater in area than the shelf support surfaces (Newman, #320 leftmost & rightmost) of each of the at least two shelf end brackets (Newman, Fig 11, #420A & #320 leftmost) & (Newman, Fig 11, #420C & #320 rightmost) and the at least two shelf support braces (Newman, Fig 11, #420B & #320 middle).

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive.
Applicant's arguments with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection of claim 16 above explains how the combination of Newman 2019/0239647; Mathews 2012/0111816; and McKee 4,870,907 discloses all the limitations of claim 16 above. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEVIN K BARNETT/           Examiner, Art Unit 3631                                                                                                                                                                                             

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631